The plaintiff in error, in his petition for rehearing in the above-entitled cause, assigns for cause thereof that there is no evidence in the record of any causal *Page 798 
connection between the negligence admitted in not furnishing sufficient help to do the work in which the plaintiff was injured and the injury itself. As expressed in the petition for rehearing:
"That the question decisive of this case was duly submitted by plaintiff in error, but has been overlooked by the court. The plaintiff in error raised the question, in the submission of his case to this court, that there was no evidence to support the verdict of the jury."
The evidence on this point is:
"Q. Now, at the time you were hurt, where were you standing at the time you received the injury? A. I was standing in the bottom of the trench. Q. Describe how you were handling these pipes at the time you received your injury. A. Well, on account of not having men enough to put the pipe down, we had to roll the pipe near the edge, and then I would reach up in this manner (indicating), and when we would get two or three pieces down we would lay it, and then when I went to reach up and get this piece it caught me at the time I was about to lay it down; it caught me and mashed my fingers at the end, almost mashed them off. Q. If you had had two laborers there, would you have had  — would it have been necessary for you to have handled that pipe in that manner? (Objected to, for the reason that it is calling for conclusion of the witness. By the Court: Overruled, and exceptions allowed to the defendant.) A. No, sir; it would not have been necessary to have handled it in that manner at all. * * * Q. Did you have any other appliances there but this rope that could be used by this one man? A. Why, no, not that I know of; no appliance at all, but that, if I understand you right."
The plaintiff in error frankly and properly admitted in its petition for rehearing that it did not furnish sufficient help to the defendant in error to perform the work that he was doing, and the question presented, therefore, by the petition for rehearing, is: Was there any evidence to be considered by the jury that the admitted negligence of the plaintiff in error in not furnishing sufficient help in placing pipe in the excavation *Page 799 
where it was to be laid was the proximate cause of the injury; and, if so, is there any evidence to go to the jury showing a causal connection between the negligence and the injury?
In 17 Cyc. 820, it is said:
"When a material fact is not proved by direct testimony, it may be rationally inferred by the court or jury from the facts which have been so proved, even though the inference be not a necessary one."
In Insurance Co. v. Weide, 11 Wall. 438, 20 L.Ed. 197, it is said:
"It is well settled that, if the evidence offered conduces in any reasonable degree to establish the probability or improbability of the fact on controversy, it should go to the jury. It would be a narrow rule, and not conducive to the ends of justice, to exclude it on the ground that it did not afford full proof of the nonexistence of the disputed fact. Besides, presumptive evidence proceeds on the theory that the jury can infer the existence of a fact from another fact that is proved, and most usually accompanies it. Many of the affairs of human life are determined in courts of justice in this way, and experience has proved that juries, under the direction of a wise judge, do not often err in the reasoning which leads them to a proper conclusion on such evidence. * * * A presumption is an inference as to the existence of a fact not actually known arising from its usual connection with another which is known, and on this principle the jury should have been allowed to consider this evidence."
In Clark v. Manchester, 64 N.H. 471, 13 A. 867, the Supreme Court of New Hampshire says:
"When a material fact is not proved by direct testimony, it may be inferred by the jury, if there is a case for them, from the facts which have been so proved, even though the inference be not a necessary one. It is their province to draw proper inferences from such facts, and, if in the exercise of this right, they conclude that the fact in controversy is established, it is as properly proved as if by direct testimony." *Page 800 
The same rule is laid down in Com. v. Roberty, 137 Mass. 245;Connor v. Pacific Ry. Co., 181 Mo. 397, 81 S.W. 149. And seeWaters-Pierce Oil Co. v. Deselms, 18 Okla. 107, 89 P. 212, affirmed on writ of error to the Supreme Court of the United States in 212 U.S. 159, 29 Sup. Ct. 270, 53 L.Ed. 453.
It is true, as has been repeatedly held by this court, that the mere fact of an injury does not prove the fact of negligence; but in the case at bar the negligence is admitted. The negligence being admitted, and it appearing from the evidence that on account of such negligence the defendant in error was doing the work of the master in a different manner than he would have done it, had there been no negligence, and receiving the injury while doing the work in this unaccustomed manner, it is not an unreasonable inference that the negligence was the cause of the injury, at least such inference is not so unreasonable as to warrant us in denying the plaintiff below the right to have it passed on by the jury.
It is true that the testimony was objected to, as set out above; but the overruling of this objection in the principal opinion is not objected to in the petition for rehearing, and, if it had been, we are satisfied that our former ruling thereon is correct.
We therefore recommend that the petition for rehearing be denied.
By the Court: It is so ordered. *Page 801